IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-60342
                          Conference Calendar



STEVEN EDWARD WILLIAMS,

                                           Plaintiff-Appellant,

versus

LEON HAYES, Sheriff, Sheriff of Itawamba County;
KERMIT NEWELL, Chief Deputy/Administrator;
CHARLES JUSTICE, Investigator; JOE RESSE, Deputy,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:99-CV-34-D-D
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Steven Edward Williams, Mississippi prisoner # R1599,

appeals the district court’s judgment in favor of the defendants

in his civil rights action under 42 U.S.C. § 1983.     Williams

asserts that the district court erred by granting summary

judgment in favor of the defendants.     We review a grant of

summary judgment de novo.     Thomas v. LTV Corp., 39 F.3d 611, 615

(5th Cir. 1994); Fraire v. Arlington, 957 F.2d 1268, 1273 (5th

Cir. 1992).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60342
                                -2-

     Williams alleged that jail officials denied him medical care

and imposed unconstitutional conditions of confinement.    At all

times relevant to this case, Williams was a detainee in the

Itawamba County Jail.   The Due Process Clause of the Fourteenth

Amendment protects detainees from being subjected to conditions

of confinement that constitute punishment.   Hamilton v. Lyons, 74

F.3d 99, 103 (5th Cir. 1996)(citing Bell v. Wolfish, 441 U.S.

520, 535 (1979)).   Williams allegations do not show that he was

punished.

     Williams alleged that he was subjected to an excessive use

of force because guards at the jail sprayed him with mace.

Excessive-use-of-force claims are analyzed to determine "whether

the measure taken inflicted unnecessary and wanton pain and

suffering."   Valencia v. Wiggins, 981 F.2d 1440, 1446 (5th Cir.

1993).   There is no genuine issue of material fact that this was

not an appropriate measure to maintain discipline in the jail.

     Williams alleged that he was denied access to the courts.

Other than to make the general statement that “his case was

severely compromised,” Williams has made no specific allegation

that his cause was prejudiced.   Bounds v. Smith, 430 U.S. 817,

828 (1977); Lewis v. Casey, 518 U.S. 343, 351 (1996).     The

district court did not err in entering summary judgment.

     Williams’s request for appointment of counsel is DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     AFFIRMED; MOTION DENIED.